Citation Nr: 0007191	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-43 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Determination of an initial rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

2.  Entitlement to a compensable evaluation for duodenal 
ulcer, prior to June 26, 1997.

3.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer, for the period commencing June 26, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  The veteran has level I hearing in the right ear, and 
level II hearing in the left ear.

2.  Prior to June 26, 1997, a duodenal ulcer disorder was 
manifested by the absence of an active duodenal ulcer.  

3.  From June 26, 1997, a duodenal ulcer disorder has been 
manifested by four duodenal ulcers, with continuous moderate 
manifestations such as: late night or early morning 
epigastric pain; bloating after meals on average once per 
week, lasting about one hour, with excessive flatulence and 
eructation; and nausea, generally without emesis, initially 
occurring twice a month, more recently occurring most 
mornings while passing urine, with sweating and feelings of 
weakness. 

4.  From June 26, 1997, duodenal ulcer has not been 
manifested by impairment of health with anemia and weight 
loss or by recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year. 

CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).

2.  Prior to June 26, 1997, the schedular criteria for a 
compensable evaluation for duodenal ulcer were not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 
7305 (1999).

3.  From June 26, 1997, the schedular criteria for a 20 
percent evaluation of duodenal ulcer have been met, but the 
schedular criteria for an evaluation in excess of 20 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.114, Diagnostic Code 7305.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to 

which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Based on the veteran's status as a combat veteran, the June 
1995 statement of a service colleague who recalled that the 
veteran complained of pain in the ears and loss of hearing 
during service after being exposed to loud noise as a member 
of a gun crew, and the results of an August 1996 VA audiology 
examination, the RO, in January 1997, granted service 
connection for bilateral sensorineural hearing loss, and 
assigned a noncompensable evaluation, effective May 1995.  

The veteran testified at a personal hearing in March 1996 
that he has difficulty hearing conversations in crowded 
rooms, and that when he occasionally asks people to spell out 
words, he still has difficulty differentiating between 
similar sounding letters.  

The August 1996 audiology evaluation noted that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
70
LEFT
35
30
45
65
85

Average pure tone thresholds for the highest four frequencies 
were 53 decibels in the right ear and 56 decibels in the left 
ear. Speech recognition ability was 98 percent for the right 
ear and 84 percent for the left ear.  The veteran complained 
of worsening hearing, with difficulty in conversations, and 
of pain in the ears, especially when flying.  The diagnosis 
was bilateral mild to moderate sensorineural hearing loss 
with good word recognition ability.



VA treatment records from March 1997 noted that the veteran 
again complained of periodic sharp ear pain that started 
after an airplane flight a few months before.  He said that 
the problem had gradually resolved, but that he has the 
problem every time he flies.  There was no evidence of 
retrocochlear pathology.  The veteran was administered an 
audiological examination which showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
65
LEFT
25
25
45
65
85

The examination report did not clearly indicate what the 
figures for speech recognition ability were for the right and 
left ears.  The diagnosis was bilateral mild to moderate high 
frequency sensorineural hearing loss.  

The veteran received another VA audiological examination in 
May 1997.  On this occasion, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
70
LEFT
25
25
40
70
90

Average pure tone thresholds for the highest four frequencies 
were 51 decibels in the right ear and 56 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 96 percent in the left 
ear.  The examiner concluded that, in the right ear, the 
veteran had moderate to moderately severe sensorineural 
hearing loss above 1000 Hertz, with mild sensorineural loss 
at 1000 Hertz, while in the left ear, the veteran had 
moderate to severe sensorineural loss above 1000 Hertz.  


The veteran submitted correspondence from a private 
physician, Allan P. Wolff, M.D., dated in June 1997.  Dr. 
Wolff commented that, following examination of the veteran's 
ears, he had determined that "although the ear mechanism 
appears to be normal, the hearing apparatus is quite 
deficient."  Dr. Wolff further noted that he had studied the 
March 1997 VA audiology examination and that it showed "very 
severe, bilateral, high tone, neurosensory hearing loss" 
with deficiencies "in both the male and female voice 
range," and moderate discriminatory scores.

VA treatment records from November 1997 to June 1999 noted 
that the veteran received periodic adjustment of his hearing 
aids.  In May and June 1998, he was complaining of 
intermittent pain in the ears.  In June 1999 he complained 
that his right ear hearing aid was weak but after removal of 
excess cerumen from the ear canal, his hearing improved.  

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances, and do not represent liberalizing 
interpretations of regulations.  Accordingly, the 
requirements of Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), are not for application in this case.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Disability evaluations for defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of 

controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  (Copies of these tables from the rating code were 
provided to the veteran and her representative in the 
statement of the case.)

In this case, the audiometry findings from both the August 
1996 and the May 1997 VA examinations are consistent with 
Level I hearing in the right ear.  The audiometry findings 
from the August 1996 VA examination are consistent with Level 
II hearing in the left ear, and those from the May 1997 
examination are consistent with Level I hearing in the left 
ear.  Such findings do not warrant an evaluation a 
compensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100 for the veteran's bilateral sensorineural 
hearing loss.  Because the March 1997 evaluation report did 
not clearly identify the figures for speech recognition 
ability in either ear, that report cannot be used for 
evaluation purposes, see 38 C.F.R. §§  4.85, 4.86.  The Board 
notes, however, that the auditory thresholds from the March 
1997 report indicated essentially identical, if not slightly 
better hearing, than both the August 1996 and March 1997 
reports.

The Board concludes that the preponderance of the evidence is 
against a compensable evaluation for bilateral sensorineural 
hearing loss.  In reaching this decision, the Board has 
considered the history of the veteran's hearing loss, as well 
as the current clinical manifestations.  38 C.F.R. §§ 4.1, 
4.2.  In addition, the Board has considered the doctrine of 
reasonable doubt; however, there is no medical evidence of 
hearing loss which would approximate the criteria for a 
compensable rating.  The preponderance of the evidence is 
against the appellant's claim and the doctrine of benefit of 
the doubt is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  Duodenal Ulcer

Service connection for a duodenal ulcer was granted in 
February 1947, and a noncompensable evaluation was assigned, 
effective November 1945. The veteran's claim for a 
compensable evaluation was received in May 1995.  A rating 
decision in July 1998 increased the rating to 20 percent, 
effective June 26, 1997.

Private treatment records from March 1996 indicate that the 
veteran complained of  stomach pains off and on for the past 
few years.  He also complained of incomplete evacuation, some 
loosening of the stools, and episodes of incontinence, along 
with "a history of peptic ulcer disease and longstanding 
subxiphoid and substernal burning sensations."  The veteran 
was given a colonoscopy which was within normal limits, 
except for few diverticula and a rectal polyp that was 
biopsied and found to consist of a hyperplastic polyp.  The 
final diagnosis was marked active chronic esophagogastritis, 
no intestinal metaplasia seen.  An upper gastrointestinal 
(GI) endoscopy was also performed.  Based on the results from 
these procedures, the physician concluded that the veteran's 
complaints were due to fiber insufficiency and other aspects 
of his diet.  X-rays taken in May 1996 noted no abnormality 
of the gallbladder, common bile duct, pancreas or liver.  

VA treatment records from June 1996 reported that the veteran 
complained of stomach pain in the mornings for the past month 
since running out of his medication.  After receiving a new 
prescription, he reported feeling better the following month, 
but said that in the morning, he still suffered from 
epigastric burning, relieved by defecation.  In October 1996, 
he complained of "heartburn on and off."  In November 1996, 
he complained of upper abdominal discomfort every morning, 
lasting 10 hours. 

VA treatment records from April 1997 noted that the veteran 
had recurrent gastroesophageal reflux disease (GERD) symptoms 
which were not responding to Pepcid.  He underwent an 
esophagogastroduodenoscopy (EGD), which revealed that his 
stomach and duodenum were normal, and there was mild erosion 
of the 

gastroesophageal junction.  The diagnosis was erosive 
esophagitis.  A biopsy was performed and a diagnosis of 
chronic gastritis, active, with a positive finding of 
microorganisms consistent with helicobacter pylori was 
rendered.  

The veteran received a VA examination in May 1997.  He 
reported a history of recurrent exacerbations and remissions 
of his peptic ulcer.  His complaints were of epigastric 
discomfort occurring two to three times per day, generally an 
hour after meals, and lasting for about an hour, relieved by 
over-the-counter medications in 15 to 20 minutes.  The VA 
examiner reviewed and discussed the VA records of the 
veteran's recent gastroesophagoscopy, and stated that those 
records included a diagnosis of recurrent GERD.  The examiner 
further reported that the veteran was well-developed and well 
nourished, and that his abdomen was soft and nontender with 
no mass or organ enlargement.  The examiner's diagnosis was 
GERD with erosive esophagitis.  The report stated "no 
evidence on the gastroesophagoscopy of a duodenal ulcer or 
gastric ulcer."

VA treatment records from later that same month noted that 
the veteran complained of stomach pain and indigestion 
"since Friday."  He denied any nausea or vomiting, and 
reported that his most recent bowel movement had been normal.  
He said that his symptoms were not improving and that 
antacids provided only temporary relief.  The assessment was 
GERD, gastritis, and helicobacter pylori.

Private treatment records indicated that the veteran 
underwent a gastroscopy on June 26, 1997.  The assessment was 
"mild esophagitis and four duodenal ulcers.  Three of them 
were small ulcers."  Additional records from September to 
November 1997 noted that the veteran continued to complain of 
epigastric discomfort and pain, occurring late at night and 
early in the mornings.  In February 1998 he was noted to be 
asymptomatic.  He had a stomach biopsy in May 1998, and the 
diagnosis was gastric mucosa with chronic inflammation.  

Correspondence dated in July 1998, from Scott B. Cienkus, 
M.D., noted that the veteran was under his care for chronic 
upper gastrointestinal problems, and that 

gastroscopies had revealed peptic ulcer disease, gastritis, 
esophagitis, and chronic inflammation of the stomach.  

The veteran had another VA examination in October 1998.  He 
complained of "gnawing periumbilical pain that is moderate 
to severe and about seven out of ten in intensity."  He 
indicated that pain was present continuously on a daily 
basis, and was only slightly and temporarily improved by 
medications.  He further complained of bloating on average 
once per week, beginning approximately half an hour after 
meals and lasting about one hour, with excessive flatulence 
and eructation.  In addition, he suffered from nausea 
approximately twice a month, but rarely had emesis.  He 
denied any bloody stool or emesis, and he reported that his 
appetite was fair and his weight was stable.  

On examination, the veteran appeared well nourished, his 
abdomen was scaphoid and was "subjectively tender in the 
amount of two out of ten intensity," mainly localized in the 
periumbilical area, with no guarding rebound, or rigidity.  
Bowel sounds were normal active and there was no 
organomegaly.  The diagnosis was recurrent peptic ulcer 
disease related to the presence of helicobacter pylori.  The 
examiner noted that the veteran "has had prior duodenal 
ulceration, gastroesophageal ulceration, and esophagitis.  
His most recent diagnosis . . . is that of gastritis."

VA treatment records from March 1999 indicated that the 
veteran complained of more frequent epigastric pain despite 
taking his medications.  He also reported recent incontinence 
but denied nausea, vomiting, or passing tarry stool.  
Examination of the abdomen revealed no organomegaly, masses, 
rebound, guarding, or tenderness; there was no bruit or 
hernia, no ascites; and bowel sounds were normal and active.  
The assessment was peptic ulcer disease by history, and 
reflux esophagitis.  In April 1999, the veteran complained of 
feelings of nausea in the epigastric region while passing 
urine, with sweating and feeling of weakness when going to 
the bathroom first thing in the morning.  The treating 
physician reported that these were different from the 
feelings of nausea the veteran stated he 

would get from gastritis, and it was initially felt that 
these complaints might be cardiovascular in origin. 

At a cardiology consultation in May 1999, the veteran 
described "intolerable" epigastric pain with diaphoresis, 
relieved by lying down in a fetal position.  The pain would 
occur three to four times a month, with no discernible 
pattern, no precipitating factor.  He denied nausea, 
shortness of breath, or vomiting.  The cardiologist's 
assessment was "abdominal pain, unlikely cardiac [in] 
origin."  The following month, the veteran was given an 
ultrasound of the abdomen.  No abnormalities were detected.  

Private treatment records from June 1998 to March 1999 noted 
that the veteran received continuing treatment for epigastric 
complaints, and contained information which essentially 
duplicated the VA records over the same period. 

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

As noted above, disability evaluations are based on the 
comparison of clinical findings with the relevant schedular 
criteria.  38 U.S.C.A. § 1155.  While a disability must be 
evaluated in relation to its history, 38 C.F.R. § 4.1, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation, such an evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  


Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, a 40 
percent evaluation is warranted for moderately severe 
duodenal ulcer, defined as less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent evaluation 
is warranted for moderate duodenal ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 10 percent evaluation is warranted for 
mild duodenal ulcer, with recurring symptoms once or twice 
yearly.  

A.  Prior to June 26, 1997

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence indicates that, 
prior to June 26, 1997, the veteran did not have an active 
duodenal ulcer.  While the veteran complained of stomach 
pains "off and on" for the past few years, as well as other 
gastric symptoms, no duodenal ulcer was detected by 
colonoscopy, endoscopy, or any other method.  His complaints 
were considered to be related to his diet.  An EGD conducted 
in April 1997 indicated his duodenum was normal.  The May 
1997 VA examination report concluded that there was "no 
evidence on the gastroesophagoscopy of a duodenal ulcer or 
gastric ulcer."  In view of these findings, the Board finds 
that, for the period prior to June 26, 1997, the 
preponderance of the evidence is against a compensable 
evaluation for duodenal ulcer under DC 7305.

B.  From June 26, 1997

Following a gastroscopy conducted on June 26, 1997, four 
duodenal ulcers were detected.  Accordingly, the Board finds 
that a compensable evaluation for duodenal ulcers is 
warranted from that date.  While the medical record contains 
no evidence that the veteran suffers from severe attacks two 
or three times a year, lasting up to ten days, the record 
does indicate the presence of continuous moderate 
manifestations, such as late night or early morning 
epigastric pain, bloating after 

meals on average once per week, lasting about one hour, with 
excessive flatulence and eructation, and nausea, generally 
without emesis, initially occurring twice a month, more 
recently occurring most mornings while passing urine, with 
sweating and feeling of weakness.  The Board finds that those 
symptoms justify a 20 percent evaluation for duodenal ulcer.

Following a careful review of the evidence, however, the 
Board finds that the preponderance of the evidence indicates 
that the disability picture presented by the veteran's 
service-connected duodenal ulcer more closely approximates 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, than it 
approximates moderately severe duodenal ulcer, with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  In this 
regard, the Board notes that there is no medical evidence 
that the veteran suffers from anemia or weight loss, and the 
most recent VA examination report noted that the veteran was 
well nourished.  Nor does the medical record contain any 
medical evidence that the veteran suffers from any recurring 
incapacitating episodes averaging 10 days or more in 
duration.  In addition, the Board notes that none of the 
medical records contain a description of the veteran's 
duodenal ulcer as moderately severe.  In view of these 
findings, the Board finds that, from June 26, 1997, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for duodenal ulcer under DC 7305.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable evaluation for duodenal ulcer, prior to June 
26, 1997, is denied.

An evaluation in excess of 20 percent for duodenal ulcer, for 
the period commencing June 26, 1997, is denied.




		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

